UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 28, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-37917 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-4663833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1830 Route 130 North Burlington, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (609)387-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-Accelerated filerxSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of January 12, 2010, the registrant had 1,000 shares of common stock outstanding (all of which are owned by Burlington Coat Factory Holdings, Inc., its sole stockholder), none of which are publicly traded. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES INDEX Part I - Financial Information Page Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of November 28, 2009 and May 30, 2009 3 Condensed Consolidated Statements of Operations – Six and Three Months Ended November 28, 2009 and November 29, 2008 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended November 28, 2009 and November 29, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 29 Item 3.Quantitative and Qualitative DisclosuresAbout Market Risk. 46 Item 4.Controls and Procedures. 47 Part II - Other Information 47 Item 1.Legal Proceedings. 47 Item 1A. Risk Factors. 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 48 Item 3. Defaults Upon Senior Securities. 48 Item 4. Submission of Matters to a Vote of Security Holders. 48 Item 5. Other Information. 48 Item 6. Exhibits. 48 SIGNATURES 49 PartI. FINANCIAL INFORMATION Item 1. Financial Statements BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (All amounts in thousands) November 28, 2009 May 30, ASSETS Current Assets: Cash and Cash Equivalents $ $ Restricted Cash and Cash Equivalents Investment in Money Market Fund - Accounts Receivable, Net of Allowances for Doubtful Accounts Merchandise Inventories Deferred Tax Assets Prepaid and Other Current Assets Prepaid Income Taxes - Assets Held for Disposal Total Current Assets Property and Equipment - Net of Accumulated Depreciation Tradenames Favorable Leases - Net of Accumulated Amortization Goodwill Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Income Taxes Payable Other Current Liabilities Current Maturities of Long Term Debt Total Current Liabilities Long Term Debt Other Liabilities Deferred Tax Liability Commitments and Contingencies (Note 16) Stockholders' Equity: Common Stock - - Capital in Excess of Par Value Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (All amounts in thousands) Six Months Ended Three Months Ended November 28, November 29, November 28, November 29, 2008 REVENUES: Net Sales $ Other Revenue Total Revenue COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization) Selling and Administrative Expenses Restructuring and Separation Costs (Note 3) - - Depreciation and Amortization Interest Expense (Inclusive of (Gain) Loss on Interest Rate Cap Agreements) Impairment Charges – Long-Lived Assets - - Other Income, Net ) Income (Loss) Before Income Tax Expense (Benefit) ) Income Tax Expense(Benefit) ) Net Income (Loss) $ $ ) $ $ See Notes to Condensed Consolidated Financial Statements. 4 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (All amounts in thousands) Six Months Ended November 28, November 29, OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided by Operating Activities: Depreciation and Amortization Impairment Charges - Long-Lived Assets - Accretion of Senior Notes and Senior Discount Notes Interest Rate CapAgreement - Adjustment to Market ) Provision for Losses on Accounts Receivable Provision for Deferred Income Taxes ) ) (Gain) Loss on Disposition of Fixed Assets and Assets Held for Disposal ) (Gain) Loss on Investment in Money Market Fund ) Non-Cash Stock Compensation Expense Non-Cash Rent Expense ) Changes in Assets and Liabilities: Accounts Receivable ) ) Merchandise Inventories ) ) Prepaid and Other Current Assets ) Accounts Payable Other Current Liabilities and Income Tax Payable Deferred Rent Incentives Other Long Term Assets and Long Term Liabilities ) - Net Cash Provided by Operating Activities INVESTING ACTIVITIES Cash Paid for Property and Equipment ) ) Proceeds Received from Sale of Property and Equipment and Assets Held for Sale 28 Lease Acquisition Costs - ) Redesignation of Cash Equivalents to Investment in Money Market Fund - ) Redemption of Investment in Money Market Fund Other 44 Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Proceeds from Long Term Debt - ABL Line of Credit Principal Payments on Long Term Debt ) ) Principal Payments on Long Term Debt - Term Loan ) - Principal Payments on Long Term Debt - ABL Line of Credit ) ) Dividends ) - Net Cash Used in Financing Activities ) ) Increase in Cash and Cash Equivalents 63,148 Cash and Cash Equivalents at Beginning of Period 25,810 Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information Interest Paid $ $ Net Income Tax Payments $ $ Non-Cash Investing Activities: Accrued Purchases of Property and Equipment $ $ Sale of Assets Held for Sale for Note Receivable $ ) $ - See Notes to Condensed Consolidated Financial Statements. 5 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
